Appeal by the Citizens National Bank of Hammond from a decision of the Unemployment Insurance Appeal Board holding that it was liable for unemployment insurance contributions. The appellant bank had three full time employees. In addition, in the years in question, it had a cleaning woman come in one day a week to work for about two hours, mopping the floor, sweeping and dusting, washing the windows and polishing brass work. She was paid a flat rate of $1, later $3, for this work. The only question is whether the cleaning woman was an employee, thus making the bank the employer of four persons, or whether she was an independent contractor. The board rejected the independent contractor theory and held that the cleaning woman was an employee. This finding, which was sustained by substantial evidence, is conclusive. Decision unanimously affirmed, without costs. Present — Poster, P. J., Bergan, Halpern, Zeller and Gibson, JJ.